DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/11/2022.
Applicant's election with traverse of Group I, claims 1-9 in the reply filed on 02/11/2022 is acknowledged.  The traversal is on the ground(s) that “MPEP 806.05(c) and M.P.E.P. § 808 require the Examiner to also show "reasons why there would be a serious burden on the examiner if restriction is not required." According to the MPEP, this is an additional requirement for restriction separate from and beyond the requirement for two-way distinctiveness. The Office Action's attempt to provide reasons as to why there would be a serious burden amounts to merely reciting a generic statements such as "[t]he inventions require a different field of search (e.g., employing different search strategies or search queries)." Office Action at page 8. Applicant notes that the Office Action classifies all three alleged subcombinations in the same field, G06Q30/016.” And “While traversing the rejection for the reasons presented above, Applicant has nevertheless amended independent claims 1, 10, and 19 to recite similar features. Applicant submits that claim groups I, II, and III are in compliance with 35 U.S.C. § 121, and respectfully request that the restriction requirement be withdrawn.” (See Applicant’s remarks, page 12). 
This is not found persuasive because Applicant has amended independent claims 1, 10, and 19 to recite different features from the previous recited claims 1, 10, and 19 and furthermore, Group I and Group II require a serious burden on the examiner if restriction is not required.  For example, the recitation of claim 1 (Group I) “the API enables the hosting system to interface with the third-party computing system using the API call to allow the hosting system to use the dispute resolution intelligence to obtain a decision” and the recitation of claim 10 (Group II) “the API enables the electronic device to use the dispute resolution intelligence to obtain a decision” are different features because “the electronic device” is a device of one or more parties may interact with the hosting system and thus the invention requires a different field of search (e.g., employing different search strategies or search queries). Further, Examiner notes that Group I, II and III are classified as being in G06Q30/016, G06Q20/02, G06F16/2379, and G06F9/541. Previously classified Group I, II, and III as G06Q30/016 in office action field on 02/11/2022 was mistyped. Therefore, the inventions are independent or district for the reasons given above and there would be a serious search and/or examination burden if restriction was not required.  The requirement is still deemed proper and is therefore made FINAL.
Status of Claims
Claims 1-20, as originally filed 04/11/2022, are pending and have been examined on the merits (claims 1, 10, and 19 being independent) and claims 1, 6, 10, 11, 13, 16, 17, and 19 have been amended. Claims 1-9 have been elected and Claims 10-20 have been withdrawn as being detected to a non-elected invention.
35 USC § 101 Analysis
Claims are directed to the interfacing an application program interface (API) of a third party computing system that includes dispute resolution intelligence with a hosting system that may receive a request from an electronic device of the user to resolve the dispute. In response, the hosting system may invoke the third party computing system via application program interface (API) calls, scripts, or other communications to leverage the third party computing system to resolve the-Page 2-Docket No. P2395.10537US01 dispute raised by the user. In view of the 2019 Revised 101 Patent Eligibility Guidelines, the claims 1-9 are patent eligible subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rule, US Publication Number 2006/0031177 A1 in view of Chaffin et al. (hereinafter Chaffin), US Publication Number 2016/0300214 A1.
Regarding claim 1:
Rule discloses the following:
A method comprising: (Rule: See fig. 1 and abstract)
receiving (reads on “a dispute resolution wizard that receives characterization information from a complainant”), at an application program interface (API) (reads on “the programmatic client 18 accesses the various services and functions provided by the marketplace and payment applications 30 and 32 via the programmatic interface provided by the API server 24.”) of a third-party computing system, an API call (reads on “a dispute resolution wizard”) related to a dispute (reads on “a dispute”) associated with a user (reads on “a complainant”) of an electronic device, the API call including dispute information (reads on “The characterization information may include a transaction number and descriptive information that articulates the facts and circumstances of the dispute.”) related to the dispute and being received from a hosting system in response to the hosting system receiving a request to invoke (reads on “identify online dispute resolution processes (e.g., component processes) that may be utilized to settle the dispute”) a dispute resolution to the dispute; (Rule: See paragraph [0028] “a dispute resolution wizard that receives characterization information from a complainant that characterizes a dispute between the complainant and a respondent. The characterization information may include a transaction number and descriptive information that articulates the facts and circumstances of the dispute. The dispute resolution wizard uses the characterization information to identify online dispute resolution processes (e.g., component processes) that may be utilized to settle the dispute.”, and see also [0035-0036])
communicating (reads on “The non-binding arbitration component process 220 may be a fully automated dispute resolution process that may be utilized by a buyer or seller complainant to settle a dispute with arbitration services.”), by the API in response to the API call, the dispute information to dispute resolution intelligence (reads on “The non-binding arbitration component process 220”) of the third-party computing system such that the API enables the hosting system to interface with the third-party computing system using the API call to allow the hosting system to use the dispute resolution intelligence to obtain (reads on “render a non-binding decision on the parties”) a decision with respect to the dispute without redirecting the electronic device to interface directly with the third-party computing system; (Rule: See paragraph [0072] “The non-binding arbitration component process 220 may be a fully automated dispute resolution process that may be utilized by a buyer or seller complainant to settle a dispute with arbitration services. The non-binding arbitration component process 220 uses an arbitrator that interacts with the disputants to settle the dispute……The arbitrator deliberates on the proffered evidence and arguments to render a non-binding decision on the parties.”, and see also see also [0035-0036] and [0073])
Rule does not explicitly disclose the following, however, Chaffin further teaches:
determining, by the dispute resolution intelligence based on the dispute information, the decision with respect to the dispute; (Chaffin: See paragraph [0061] “If there is sufficient information for the automated resolution module 154 to assign liabilities, the dispute may be resolved after applying the condition logic. The automated resolution module 154 may accordingly divide up the allocation of the transaction value among the involved parties.”, and see also [0062] and [0192])
providing (reads on “The resolution system may inform the issuer 130, acquirer 110, consumer 140, and/or merchant 105 of the resolution and allocation results.”) the decision to a callback interface in response to the dispute information having been received (reads on “online resolution interface 152 may receive dispute claims and information related to disputed transactions”) from the API (reads on “a programming application interface (API)”); and (Chaffin: See paragraphs [0052] “The online resolution interface 152 may be accessed online, through an electronic interface, or in any other suitable manner. The online resolution interface 152 may receive dispute claims and information related to disputed transactions from the issuer 130, the acquirer 110, or any other suitable entity.” And [0063] “The resolution system may inform the issuer 130, acquirer 110, consumer 140, and/or merchant 105 of the resolution and allocation results.”, and see also [0068] “the online resolution interface 152 may be implemented using a graphical user interface (GUI), a web service, a programming application interface (API), or any other suitable mechanism.”)
communicating (reads on “The online resolution interface 152 may be configured to allow parties to view information regarding the resolution process such as progress status, evidence provided by other parties, resolution decision”), by the callback interface to the hosting system identified in response to the dispute information having been received (reads on “online resolution interface 152 may receive dispute claims and information related to disputed transactions”) from the API (reads on “a programming application interface (API)”), the decision to the dispute resolution. (Chaffin: See paragraph [0068] “The online resolution interface 152 may be configured to allow parties to provide and/or update information that would aid the resolution process such as evidence regarding a disputed transaction from an issuer, acquirer, merchant, and/or cardholder. The online resolution interface 152 may be configured to allow parties to view information regarding the resolution process such as progress status, evidence provided by other parties, resolution decision, and the like. The online resolution interface 152 may also be used for an automated liability allocation process and/or a collaborative resolution process. In various embodiments, the online resolution interface 152 may be implemented using a graphical user interface (GUI), a web service, a programming application interface (API), or any other suitable mechanism.”, and see also [0052])
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify enabling a complainant to automatically design a dispute resolution process, within a computer system, from multiple component processes of Rule to include determining a decision based on the dispute information with additional information as needed, as taught by Chaffin, in order to provide a more accurate decision on the dispute. (See Chaffin, paragraph [0192])
Regarding claim 2:
Rule discloses the following:
The method of claim 1, further comprising: 
determining, by the dispute resolution intelligence, whether a dispute database includes data regarding a second party to the dispute, the data indicative of an account of the second party with the third-party computing system; (Rule: See paragraphs [0051] “FIG. 3 is a high-level entity-relationship diagram, illustrating various tables 90 that may be maintained within the databases 36, and that are utilized by and support the marketplace and payment applications 30 and 32. A user table 92 contains a record for each registered user of the network-based marketplace 12, and may include identifier, address and financial instrument information pertaining to each such registered user. A user may, it will be appreciated, operate as a seller, a buyer, or both, within the network based marketplace 12.” And [0061] “The communicating module 188 receives information from a complainant that may be used to characterize the dispute and to access information in a database 36 that may be used to characterize the dispute. The processing module 190 may be used to determine if the characterized dispute is appropriate to settle with component processes 192, identify one or more component processes 192 to settle the dispute, and communicate user interfaces to the complainant that enable the complainant to select component processes 192”)
based on the second party including an account with the third-party computing system, communicating with an electronic device of the second party to the dispute via a client interface such that the electronic device of the user interacts directly with the hosting system and the electronic device of the second party interacts directly with the third-party computing system to resolve the dispute; (Rule: See paragraph [0090] “The dispute resolution wizard 186 includes a communicating module 188 and a processing module 190. The communicating module receives characterization information 114 that may be used to characterize a dispute, as previously described. The processing module 190 utilizes the characterization information 114 to identify matching or corresponding disputes, generate user interfaces that include deliberation information associated with the matching disputes and communicates user interfaces to a user at a client machine 20 that enables the user to access deliberation information.”)
in response to receiving a communication from the electronic device of the second party via the client interface, routing the communication to the dispute database; and (Rule: See paragraph [0093] “the processing module 190 utilizes the received characterization information to search the dispute resolution table 110 and identify matching or corresponding dispute information 112 ( e.g., corresponding disputes). It will be appreciated by those skilled in the art that the search for corresponding disputes may be performed by utilizing any number or combination of database searching technologies”)
Rule does not explicitly disclose the following, however, Chaffin further teaches:
communicating, by the client interface to the electronic device of the second party (reads on “the issuer 130, the acquirer 110, or any other suitable entity”), the decision to the dispute resolution such that the electronic device of the second party receives the decision directly from the third-party computing system. (Chaffin: See paragraphs [0052] “The online resolution interface 152 may be accessed online, through an electronic interface, or in any other suitable manner. The online resolution interface 152 may receive dispute claims and information related to disputed transactions from the issuer 130, the acquirer 110, or any other suitable entity.” And [0063] “The resolution system may inform the issuer 130, acquirer 110, consumer 140, and/or merchant 105 of the resolution and allocation results.”, and see also [0068])
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify enabling a complainant to automatically design a dispute resolution process, within a computer system, from multiple component processes of Rule to include receiving the resolution and allocation results directly from the resolution system, as taught by Chaffin, in order to provide faster results on the dispute. (See Chaffin, paragraph [0063])
Regarding claim 3:
Rule does not explicitly disclose the following, however, Chaffin further teaches:
The method of claim 1, further comprising: 
receiving (reads on “the resolution system may notify any other parties that are associated with the transaction, such as an acquirer, a merchant, and/or a consumer, that the dispute claim was filed.”), at the API from the hosting system, notification that a second party to the dispute has an account with the hosting system; (Chaffin: See paragraph [0089] “When the resolution system receives a transaction dispute claim, the resolution system may notify any other parties that are associated with the transaction, such as an acquirer, a merchant, and/or a consumer, that the dispute claim was filed. The notification may be provided via any suitable communication channels”, and see also [0068])
based on the second party including an account with the hosting system and in response to the dispute resolution intelligence seeking additional data regarding the dispute, communicating with an electronic device of the second party to the dispute via the callback interface to the hosting system such that the electronic device of the second party interacts directly with the hosting system rather than with the third-party computing system; (Chaffin: See paragraph [0062] “If more information is needed to determine liability, the resolution system 150 may request that the issuer 130, consumer 140, acquirer 110, and/or merchant 105 provide additional information about the transaction. The resolution system 150 may receive additional information, use it to determine the liability of each involved party, and accordingly divide the transaction value among the involved parties.”, and see also [0068] and [0192])
receiving, at the API of the third-party computing system, a second API call related to the dispute, the second API call including the additional data and being received from the hosting system in response to the hosting system receiving the additional data from the electronic device of the second party; (Chaffin: See paragraph [0062] “If more information is needed to determine liability, the resolution system 150 may request that the issuer 130, consumer 140, acquirer 110, and/or merchant 105 provide additional information about the transaction. The resolution system 150 may receive additional information, use it to determine the liability of each involved party, and accordingly divide the transaction value among the involved parties.”, and see also [0068])
storing the additional data in conjunction with the dispute in a dispute database; and (Chaffin: See paragraph [0106] “additional information about a merchant of the transaction may be optionally obtained from a third-party database and combined with the transaction information discussed in block 404. In an embodiment, the additional information may be obtained to help a card holder identify the transaction in dispute.”, and see also [0132])
in response to storing the additional data, notifying the dispute resolution intelligence of arrival of the additional data such that the dispute resolution intelligence determines the decision further based on the additional data. (Chaffin: See paragraph [0062] “If more information is needed to determine liability, the resolution system 150 may request that the issuer 130, consumer 140, acquirer 110, and/or merchant 105 provide additional information about the transaction. The resolution system 150 may receive additional information, use it to determine the liability of each involved party, and accordingly divide the transaction value among the involved parties.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify enabling a complainant to automatically design a dispute resolution process, within a computer system, from multiple component processes of Rule to include determining a decision based on the dispute information with additional information as needed, as taught by Chaffin, in order to provide a more accurate decision on the dispute. (See Chaffin, paragraph [0192])
Regarding claim 4:
Rule does not explicitly disclose the following, however, Chaffin further teaches:
The method of claim 3, wherein the notification that the second party to the dispute has an account with the hosting system is included in the dispute information of the API call. (Chaffin: See paragraph [0089] “When the resolution system receives a transaction dispute claim, the resolution system may notify any other parties that are associated with the transaction, such as an acquirer, a merchant, and/or a consumer, that the dispute claim was filed. The notification may be provided via any suitable communication channels”, and see also [0068])
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify enabling a complainant to automatically design a dispute resolution process, within a computer system, from multiple component processes of Rule to include providing any suitable communication channels with parties involved in the dispute, as taught by Chaffin, in order to provide faster results on the dispute. (See Chaffin, paragraph [0089])
Regarding claim 5:
Rule discloses the following:
The method of claim 1, further comprising, based on the decision, communicating a resolution API call via the API to the hosting system, the resolution API call invoking the hosting system to resolve the dispute. (Rule: See paragraph [0071] “The mediation component process 218 may be a fully automated dispute resolution process that may be initiated by a buyer or seller complainant to settle a dispute with mediation services. The mediation component process 218 may be utilized to resolve any number of different types of disputes and uses a mediator that interacts with the disputants (e.g., email, videoconference, instant messaging, etc., combinations thereof) to resolve the dispute.”)
Regarding claim 6:
Rule does not explicitly disclose the following, however, Chaffin further teaches:
The method of claim 1, 
wherein the request is received by the hosting system via a graphical user interface provided by the hosting system and presented on the electronic device; and wherein the graphical user interface is configured such that continuity of a user experience of the user is maintained through maintaining presentation on the electronic device of the graphical user interface provided by the hosting system as opposed to presenting on the electronic device a graphical user interface provided by the third-party computing system. (Chaffin: See paragraph [0068] “The online resolution interface 152 may be configured to allow parties to provide and/or update information that would aid the resolution process such as evidence regarding a disputed transaction from an issuer, acquirer, merchant, and/or card holder. The online resolution interface 152 may be configured to allow parties to view information regarding the resolution process such as progress status, evidence provided by other parties, resolution decision, and the like. The online resolution interface 152 may also be used for an automated liability allocation process and/or a collaborative resolution process. In various embodiments, the online resolution interface 152 may be implemented using a graphical user interface (GUI), a web service, a programming application interface (API), or any other suitable mechanism.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify enabling a complainant to automatically design a dispute resolution process, within a computer system, from multiple component processes of Rule to include using a graphical user interface (GUI), a web service, a programming application interface (API), or any other suitable mechanism, as taught by Chaffin, in order to allow parties to provide and/or update information that would aid the resolution process. (See Chaffin, paragraph [0068])
Regarding claim 7:
Rule does not explicitly disclose the following, however, Chaffin further teaches:
The method of claim 1, further comprising performing one of: 
receiving, at the API from [a second hosting system], notification that a second party to the dispute has an account with [the second hosting system]; or (Chaffin: See paragraph [0089] “When the resolution system receives a transaction dispute claim, the resolution system may notify any other parties that are associated with the transaction, such as an acquirer, a merchant, and/or a consumer, that the dispute claim was filed. The notification may be provided via any suitable communication channels”, and see also [0068] and Examiner notes that Chaffin is silent the recited claim of “a second hosting system”, however Rule teaches one or more hosting system as cited in paragraph [0032] and fig. 1.)
receiving, at the API from the hosting system, notification that the second party to the dispute has the account with the second hosting system, the notification included in the dispute information. (Examiner notes that there is no needed to cite this limitation)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify enabling a complainant to automatically design a dispute resolution process, within a computer system, from multiple component processes of Rule to include providing a notification via any suitable communication channels with parties involved in the dispute, as taught by Chaffin, in order to provide faster results on the dispute. (See Chaffin, paragraph [0089])
Regarding claim 8:
Rule does not explicitly disclose the following, however, Chaffin further teaches:
The method of claim 7, further comprising: 
based on the second party including an account with [the second hosting system] and m response to the dispute resolution intelligence seeking additional data regarding the dispute, communicating with an electronic device of the second party to the dispute via the callback interface to [the second hosting system] such that the electronic device of the second party interacts directly with the second hosting system rather than with the third-party computing system; (Chaffin: See paragraph [0062] “If more information is needed to determine liability, the resolution system 150 may request that the issuer 130, consumer 140, acquirer 110, and/or merchant 105 provide additional information about the transaction. The resolution system 150 may receive additional information, use it to determine the liability of each involved party, and accordingly divide the transaction value among the involved parties.”, and see also [0068] and Examiner notes that Chaffin is silent the recited claim of “a second hosting system”, however Rule teaches one or more hosting system as cited in paragraph [0032] and fig. 1.)
receiving, at the API of the third-party computing system, a second API call related to the dispute, the second API call including the additional data and being received from [the second hosting system] in response to [the second hosting system] receiving the additional data from the electronic device of the second party; (Chaffin: See paragraph [0062] “If more information is needed to determine liability, the resolution system 150 may request that the issuer 130, consumer 140, acquirer 110, and/or merchant 105 provide additional information about the transaction. The resolution system 150 may receive additional information, use it to determine the liability of each involved party, and accordingly divide the transaction value among the involved parties.”, and see also [0068] and Examiner notes that Chaffin is silent the recited claim of “a second hosting system”, however Rule teaches one or more hosting system as cited in paragraph [0032] and fig. 1.)
storing the additional data in conjunction with the dispute in a dispute database; and (Chaffin: See paragraph [0106] “additional information about a merchant of the transaction may be optionally obtained from a third-party database and combined with the transaction information discussed in block 404. In an embodiment, the additional information may be obtained to help a card holder identify the transaction in dispute.”, and see also [0132])
in response to storing the additional data, notifying the dispute resolution intelligence of arrival of the additional data such that the dispute resolution intelligence determines the decision further based on the additional data. (Chaffin: See paragraph [0062] “If more information is needed to determine liability, the resolution system 150 may request that the issuer 130, consumer 140, acquirer 110, and/or merchant 105 provide additional information about the transaction. The resolution system 150 may receive additional information, use it to determine the liability of each involved party, and accordingly divide the transaction value among the involved parties.”, and see also [0192])
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify enabling a complainant to automatically design a dispute resolution process, within a computer system, from multiple component processes of Rule to include determining a decision based on the dispute information with additional information as needed, as taught by Chaffin, in order to provide a more accurate decision on the dispute. (See Chaffin, paragraph [0192])
Regarding claim 9:
Rule does not explicitly disclose the following, however, Chaffin further teaches:
The method of claim 1, further comprising: 
retrieving information from a dispute database of the third-party computing system not provided by the user or a second party to the dispute after the API call related to the dispute is received; (Chaffin: See paragraph [0106] “additional information about a merchant of the transaction may be optionally obtained from a third-party database and combined with the transaction information discussed in block 404. In an embodiment, the additional information may be obtained to help a card holder identify the transaction in dispute.”)
wherein the decision is based on the information from the dispute database. (Chaffin: See paragraph [0192] “the acquirer or merchant may have responded with more information. Additional information may also be obtained from third-party databases such as the global merchant repository (GMR) discussed above that contains information about merchants, franchises, and corporations. Based on the additional information, a different initial liability (e.g., not a 50-50 split) may be allocated at the start of the allocation process at block 1420.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify enabling a complainant to automatically design a dispute resolution process, within a computer system, from multiple component processes of Rule to include determining a decision based on the dispute information with additional information as needed, as taught by Chaffin, in order to provide a more accurate decision on the dispute. (See Chaffin, paragraph [0192])
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349. The examiner can normally be reached M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGSIK PARK/Examiner, Art Unit 3695
June 16, 2022